Rule 219.    Annual registration of attorneys.

***


         (k)   Administrative Change in Status From Administrative Suspension to
Inactive Status: An inactive attorney who has been administratively suspended for failure
to file the annual form and pay the annual fee required by subdivision (j)(1) of this rule,
may request an administrative change in status form from the Attorney Registration
Office. The form must be filed by mail or delivered in person to the Attorney Registration
Office and said Office shall change the status of an attorney eligible for inactive status
under this subdivision upon receipt of:

             (1)    the annual form required by subdivision (d);

             (2)    payment of the annual fee required by subdivision (j)(1);

             (3)   payment of the annual fee that was due in the year in which the
             attorney was administratively suspended;

             [(3)] (4)   payment of all collection fees and late payment penalties
             assessed under subdivisions (d)(2) and (f); and

             [(4)] (5)      payment of an administrative processing fee of $100.00.

***